DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 22-42 objected to because of the following informalities:  
In Claim 22, “Nozzle device for emitting…” in the preamble should be “A nozzle device for emitting”
In Claims 23-42, “Nozzle device according to…” in the preamble should be “The nozzle device according to…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 30 requires limitations of claim 27 and claim 28, however, claim 28 is not dependent on claim 27, and claim 30 is not dependent on claim 28.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwack et al. (U.S. 2015/0013900).
Regarding claim 22, Kwack discloses a nozzle device (100) for emitting at least one emission medium onto a component, capable of being emitted onto a fold, an edge or a transition joint of the component (matter of intended use), characterized in that the nozzle device comprises at least two nozzle plates (20) arranged adjoining one another, wherein a first nozzle plate (14) comprises at least one opening (14a) for emitting at least one emission jet and a second nozzle plate (18) comprises at least two openings (18a,b) for emitting at least two emission jets.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23, 25, 26, 34, and 36-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwack, as applied above, in view of Borgmann (U.S. 6,001,178).
Regarding claim 23, Kwack discloses the invention as described above, and further describes the at least one emission jet from the first nozzle plate defines a jet width and the first nozzle plate comprises an opening configuration for forming the at least one opening.
Kwack fails to disclose the opening configuration is formed concave, in order to bring about a narrowing of the jet width toward the emission side.
However, Borgmann teaches a nozzle device for emitting at least one emission medium onto a component, wherein Borgmann teaches including various nozzle shapes based on the structure of the component to be in which a medium is emitted onto (see various figures) is well known, and specifically teaching the nozzle includes a nozzle plate (92) which has an opening configuration which narrows the jet width towards the emission side (Fig. 7).

Regarding claim 25, Kwack discloses the first nozzle plate comprises an entry opening (top of 14a where 16a and 16b open to) for an emission medium and the second nozzle plate comprises an entry opening (top of 18a and 18b where 16a and 16b open to) for an emission medium and the entry opening of the first nozzle plate and the entry opening of the second nozzle plate are spatially separated from one another (as shown in Fig. 1).
Regarding claim 26, the nozzle device comprises a feed channel (11) for the emission medium, by means of which the emission medium is feedable to the at least one opening of the first nozzle plate and to the at least two openings of the second nozzle plate, so that the at least one opening of the first nozzle plate and the at least two openings of the second nozzle plate are bringable into fluidic connection with the same feed channel (as shown in Fig. 1).
Regarding claim 34, the at least one opening of the first nozzle plate is configured as a slit opening for emitting a flat jet and the at least two openings of the second nozzle plate are configured as slit openings for emission of at least two flat jets (as shown in various figures).
Regarding claim 36, the at least one opening of the first nozzle plate and the at least two openings of the second nozzle plate are arranged offset in the transverse direction of the first nozzle plate and of the second nozzle plate, but are preferably oriented in substantially parallel planes (as shown in Fig. 1).

Regarding claim 38, Kwack discloses the nozzle device comprises at least one third nozzle plate (16).
Regarding claim 39, the third nozzle plate serves to close the at least one opening of the first nozzle plate and the at least two openings of the second nozzle plate in the peripheral direction.
Regarding claim 40, the first nozzle plate serves to close the at least two openings of the second nozzle plate in the peripheral direction or the second nozzle plate serves to close the at least one opening of the first nozzle plate in the peripheral direction (at least partially, if utilized without a third nozzle plate).
Regarding claim 41, at least two of the following nozzle plates are configured on the output side compltementary to one another at least in sections: the first, second, and third nozzle plate (as shown in Fig. 1).
Regarding claim 42, the nozzle device comprises at least three nozzle plates.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwack and Borgmann, as applied above, in view of Fabbricante (U.S. 5,679,379).
Regarding claim 24, Kwack and Borgmann disclose the invention as described above, but fail to disclose at least two openings of the second nozzle plate are oriented inwardly so that the at least two emission jets of the second nozzle plate converge to one another toward the emission side.
However, Fabbricante teaches a nozzle device which includes nozzle plates having at least two emission jets that converge to one another towards the emission side is well known.
.

Claim 27-33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwack and Borgmann, as applied above, in view of Allen et al. (U.S. 5,145,689).
Regarding claims 27 and 30, Kwack fails to disclose at least one valve, for optional activation or deactivation of emission through the openings.
However, valves are well-known in the art for utilization in fluid flow control. Borgmann discloses utilizing a valve (42) for controlling fluid flow through the nozzle device. Allen also teaches a nozzle device having a bottom component (11, bottom is a matter of orientation)which includes a needle valve (as shown in Fig. 5) for optional opening or closing of the feed portions.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have utilized a needle valve for fluid control as is well-known in the art and taught by Allen, since doing so would yield predictable results, namely, the ability to utilize the device as intended (selective dispersion of material). 
Regarding claims 28, Kwack and Borgman disclose the invention as described above and further discloses a side feed within one of the walls of the plate holder (10) which includes a feed opening for feeding emission medium to the first and second nozzle plate, wherein the first feed portion (where 11 feeds to) feeds emission medium to at least one opening of the first nozzle plate (top of 14a) and the second feed portion (16) feeds at least two openings (top of 18a,18b) of the second nozzle plate. Kwack fails to  disclose a bottom component for feeding the nozzle plates. 

The substitution of one known element for another would have been obvious to one at the time the invention was filed to have utilized a bottom component as taught by Bondeson, would have yielded predictable results, namely, allowing for different orientation of the nozzle in relation to the feed mechanism based on the intended use of the nozzle.
Regarding claim 29, Kwack discloses the first feed portion and the second feed portion are suppliable with emission medium through the feed channel.
Regarding claim 31, the valve of Allen is accommodated at least in sections in the bottom component.
Regarding claim 32, Kwack discloses a plate holder (10,12) for holding the at least two nozzle plates and is capable of accommodating the bottom component (as combined with Allen).
Regarding claim 33, the valve of Allen is accommodated at least in section in the plate holder (wherein 11 is part of the plate holder for Allen, plates 41 and 42 are secured to 11 for retention), thus Allen teaches one can have the valve can be contained within the plate holder.
Regarding claim 35, Kwack discloses the opening of the second nozzle plate are oriented in the same plane and are parallel to one another, when reoriented to the bottom of the plate as when combined with the bottom component of Allen, it would be obvious to maintain such orientation as a matter of obvious design choice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET LE whose telephone number is (571)270-1548.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET LE/Primary Examiner, Art Unit 3752